Exhibit 10.14

February 3, 2011

Mr. Kim Niederman
139 Newell Avenue
Los Gatos, California 95032

Dear Kim,

The team at 8x8, Inc. has a high regard for your record and desires to retain
you as an employee according to the following terms, subject to approval of
resolutions related to the Section 16 officer provisions of this offer by 8x8's
Board of Directors (which will be circulated to 8x8's Directors immediately upon
acceptance of this offer):

You will start full-time employment on Thursday, February 3, 2011 if you choose
to accept this offer.

Your annual full-time salary will be $235,000 payable according to our usual
periodic schedule, and benefits set at the discretion of the company.

You will participate in the 8x8, Inc. profit sharing plan as an officer
commencing for the quarter ending June 30, 2011. For the first four quarters
that you receive profit sharing payments, in the event your quarterly profit
sharing payment is less than $15,000 (gross), 8x8, Inc. will gross up the profit
sharing payment to equal $15,000 (gross). By way of example, if your gross
profit sharing payment is $9,000, 8x8, Inc. will include an additional bonus of
$6,000 in that respective profit sharing payment.

A stock option in 8x8, Inc. of 375,000 shares will be granted to you. Such
options will be subject to stock plan terms with change-of-control terms
consistent to those granted to 8x8's executive officers. The exercise price of
these options will be set at the closing price of EGHT stock upon a signed
unanimous written consent of the Board of Directors of 8x8, which will be
circulated after your acceptance of this offer, but in no case later than the
regularly scheduled Board of Directors meeting on February 15, 2011. Shares
shall vest at a rate of 1/4th in one year from your start date and 1/36th of the
remaining shares each month thereafter, subject to your continuing status as an
employee.

A stock purchase right in 8x8, Inc. of 200,000 shares will be granted to you
upon a signed unanimous written consent of the Board of Directors of 8x8, which
will be circulated after your acceptance of this offer, but in no case later
than the regularly scheduled Board of Directors meeting on February 15, 2011.
Such stock purchase right grant will be subject to stock plan terms. Shares will
vest at a rate of 1/4th in one year from your start date and 1/8th of the
remaining shares on the last day of each of the following three full months
thereafter, until all shares have vested, subject to your continuing status as
an employee.

Your position will initially be Senior Vice President, Sales reporting to Dan
Weirich. Duties and responsibilities are subject to change depending on the
needs of the company.

This employment offer expires on Friday, February 4, 2011.

You understand that your employment is at will with either party entitled to
terminate.

You agree to assign to the company any patents or other intellectual property
developed while employed at 8x8, Inc. and to protect in confidence the
proprietary information of 8x8, Inc. perpetually.

You agree not to do any outside consulting work for any other company or serve
on the Board of Directors of any other company while employed full-time at 8x8,
Inc. other than with the advance written approval of our Board of Directors at
8x8, Inc.



--------------------------------------------------------------------------------





8x8, Inc. Offer Letter to Mr. Kim Niederman, page 2

In the event that you are terminated, without cause, between six months and one
year of employment with 8x8, you will effectively remain an employee of 8x8 for
six months from such date of termination (the "Employment Extension Period") and
will continue to vest the stock grants above subject to stock plan provisions
during the Employment Extension Period. You will continue to receive medical and
other benefits, including 401(k) and ESPP, for the Employment Extension Period
other than PTO, which would cease to accrue as of your termination date. During
the Employment Extension Period, you are free to seek employment elsewhere,
subject to honoring the obligations of noncompete (which are determined at the
time you are engaging in any new activity, and are intended to prevent 8x8 from
paying you salary while you are working for a direct competitor, such as
RingCentral, Avaya, or Shoretel, whereas employment at Google or elsewhere would
not conflict so long as there is no direct competition with 8x8) and
nondisclosure, as well as assignment of intellectual property developed through
the date of termination. You owe us nothing on intellectual property developed
after your date of termination. You agree during the Employment Extension Period
to be available to consult on matters as they might arise that relate to your
employment prior to your termination date, including answering questions or
talking to some partner or party who may require reassurance, or operational or
legal assistance. Your approved expenses incurred through your termination date
will be paid out through the normal expense report process. You agree to resign
as an officer effective on such termination date. You will continue to be paid
via 8x8's normal payroll through the Employment Extension Period, at which time
you will be reimbursed for your PTO at your final exit interview.

If this meets with your approval, please execute where indicated below. Please
return a copy of the signed letter to Bryan Martin by FAX at 408-980-0432. We
welcome you to the team.

Best Regards,

/s/ BRYAN R. MARTIN

Bryan R. Martin
Chairman and Chief Executive Officer

Approved: /s/ KIM NIEDERMAN                                               Date:
February 3, 2011